EXHIBIT 10.65
 
 
 
EXECUTION VERSION


THE SECURITIES OFFERED HEREIN HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS THAT TERMS IS DEFINED IN THE 1933 ACT)
UNLESS THE SECURITIES ARE REGISTERED UNDER THE 1933 ACT, OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT IS AVAILABLE. THIS PURCHASE
AGREEMENT IS EXECUTED IN RELIANCE UPON THE EXEMPTIONS PROVIDED BY RULE 903 OF
REGULATION S UNDER THE 1933 ACT.


TEKOIL & GAS CORPORATION
 

--------------------------------------------------------------------------------

 
PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
THIS PURCHASE AGREEMENT (this “Purchase Agreement”) has been executed by the
undersigned in connection with an offering (the “Offering”) by Tekoil & Gas
Corporation, a Delaware corporation (the “Issuer”), of 3,571,429 units of the
Issuer (the “Units”) at $0.28 per Unit, with each Unit consisting of one share
of common stock, par value $0.000001 per share (the “Common Stock”), of the
Issuer and a warrant (the “Warrant”, and together with the Common Stock, the
“Securities”) to purchase one share of Common Stock of the Issuer on appropriate
exercise thereunder and subject to the terms thereof. The Securities being
subscribed for pursuant to this Purchase Agreement have not been registered
under the Securities Act of 1933, as amended (the “1933 Act”). The offer and
sale of the Securities is being made in reliance upon Rule 903 of Regulation S
promulgated under the 1933 Act. (All dollar amounts in this Purchase Agreement
are expressed in U.S. Dollars).


Each of the Issuer and RAB Special Situations (Master) Fund Limited, c/o RAB
Capital, 1 Adam Street, London WC2N 6LE, United Kingdom, a corporation organized
under the laws of the Cayman Islands (hereinafter referred to as the
“Investor”), hereby agrees as follows:


ARTICLE 1
PURCHASE
    
1.1. Purchase


The Investor hereby agrees to purchase the Units for an aggregate purchase price
of One Million Dollars (US$1,000,000.00)(the “Purchase Price”).


1.2. Closing


The closing of the purchase and sale of the Units (the “Closing”) will take
place on December 10, 2007 or at such other time as the Issuer and the Investor
mutually agree upon (the “Closing Date”).


1.3. Method of Payment


The Investor shall pay the Purchase Price by delivering good funds in United
States Dollars by way of wire transfer of funds into escrow for the benefit of
the Issuer on the Closing Date. Unless other arrangements acceptable to the
Issuer have been made, the aggregate purchase proceeds representing the Purchase
Price payable for the Units subscribed for hereunder shall be paid by wire
transfer (in accordance with Exhibit A attached hereto) and the Issuer is
irrevocably directed to release certificates representing the Common Stock and
the Warrant purchased hereunder and such other documentation as the Investor may
reasonably request.
 

--------------------------------------------------------------------------------


 
If, prior to the Closing Date, the terms and conditions contained in this
Purchase Agreement have not been complied with to the satisfaction of the
Issuer, or waived by it, the Issuer and Investor will have no further
obligations under this Purchase Agreement.


1.4. Conditions of Closing
 
The Investor acknowledges and agrees that the obligations of the Issuer
hereunder are conditional on the accuracy of the representations and warranties
of the Investor contained in this Purchase Agreement as of the date of this
Purchase Agreement, and as of the Closing Date as if made at and as of the
Closing Date, and the fulfillment of the following additional conditions as soon
as possible and in any event not later than the Closing Date unless other
arrangements acceptable to the Issuer have been made:
 

 
(a)
the Issuer shall have received all necessary approvals and consents, including
all necessary regulatory approvals and consents required for the completion of
the transaction contemplated by this Purchase Agreement and the Registration
Rights Agreement described below;

 

 
(b)
the representations and warranties of the Issuer contained herein being true and
correct as of the Closing Date with the same force and effect as if made at and
as of the Closing Date after giving effect to the transactions contemplated
hereby;

 

 
(c)
the Issuer having complied with all covenants, and satisfied all terms and
conditions contained herein to be complied with and satisfied by the Issuer at
or prior to the Closing;

 

 
(d)
the Investor not having previously terminated the obligations thereof pursuant
to this Purchase Agreement; and

 

 
(e)
the Investor having completed this Purchase Agreement in full and having paid
the Purchase Price for the Units subscribed for hereunder to the Issuer in the
manner contemplated in this Purchase Agreement.

 
The Issuer acknowledges and agrees that the obligations of the Investor
hereunder are conditional on the accuracy of the representations and warranties
of the Issuer contained in this Purchase Agreement as of the date of this
Purchase Agreement, and as of the Closing Date as if made at and as of the
Closing Date and the fulfillment of the following additional conditions as soon
as possible and in any event not later than the Closing Date:
 

 
(a)
all covenants, agreements and conditions contained in this Purchase Agreement
and Registration Rights Agreement to be performed by the Issuer on or prior to
the Closing Date shall have been performed or complied with in all material
respects; and

 

 
(b)
the Issuer shall have delivered, or cause to be delivered, to the Investor’s
counsel the following items:

 

 
(i)
a copy of the certificates representing the Securities purchased by the
Investor, registered in the name of the Investor or its nominee as set forth on
Exhibit B attached hereto (the “Certificates”);

 

 
(ii)
a copy of this Purchase Agreement duly executed by the Issuer;

 

 
(iii)
a copy of the Registration Rights Agreement attached hereto as Exhibit C (the
“Registration Rights Agreement”, and together with this Purchase Agreement, the
“Transaction Documents”) duly executed by the Issuer;

 

--------------------------------------------------------------------------------


 

 
(iv)
a copy of a certificate executed by the chief executive officer or the chief
financial officer of the Issuer, dated the Closing Date, in form and substance
reasonably satisfactory to the Investor, confirming such matters as may be
reasonably requested by the Investor or its counsel;

 

 
(v)
a copy of an opinion letter of Issuer’s counsel in form and substance
satisfactory to the Investor;

 

 
(vi)
a copy of a certificate from the principal executive officer of the Issuer
certifying as of the Closing Date that the Issuer and Tekoil and Gas Gulf Coast,
LLC (“Tekoil LLC”) are not in default of any of their covenants and obligations
under the Credit and Guaranty Agreement, dated as of May 11, 2007, as amended
August 15, 2007 and October 24, 2007 (the “Credit Agreement”), among the Issuer,
Tekoil LLC, the lenders party to the Credit Agreement and J. Aron & Company; and

 

 
(vii)
such other documents relating to the transactions contemplated by this Purchase
Agreement as the Investor or its counsel may reasonably request.

 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
2.1 Representations and Warranties


The Investor represents and warrants in all material respects to the Issuer,
with the intent that the Issuer will rely thereon in accepting this
subscription, that:



 
(a)
Accredited Investor Status; Experience. The Investor an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D promulgated under the 1933
Act and, in addition, is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments, and
to make an informed decision relating thereto, and to protect its own interests
in connection with the purchase of the Securities.




 
(b)
No Distribution. The Investor is or will be purchasing the Securities for
investment purposes only and not with an intent or view towards further sale
thereof, and has not pre-arranged any sale with any other investor.




 
(c)
Not Underwriter. The Investor is not an underwriter, or dealer in, the
Securities, and the Investor is not participating, pursuant to a contractual
agreement, in a distribution of the Securities.




 
(d)
Importance of Representations. The Investor understands that the Securities are
being offered and sold to it in reliance on an exemption from the registration
requirements of the 1933 Act, and that the Issuer is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of the Investor to acquire
the Securities.




 
(e)
No Registration. The Securities have not been registered under the 1933 Act and
may not be transferred, sold, assigned, hypothecated or otherwise disposed of
unless such transaction is the subject of a registration statement filed with
and declared effective by the Securities and Exchange Commission (the “SEC”) or
unless an exemption from the registration requirements under the 1933 Act, such
as Rule 144, is available.

 

--------------------------------------------------------------------------------


    

 
(f)
Compliance with Securities Laws. The offer and sale of the Securities under this
Purchase Agreement does not contravene any of the applicable securities
legislation in the jurisdiction in which the Investor (or any beneficial person
for whom it is acting) resides and does not give rise to any obligation of the
Issuer to prepare and file a prospectus or similar document or to register the
Securities or to be registered with or to file any report or notice with any
governmental or regulatory authority.




 
(g)
Current Information. The Investor has been furnished with or has acquired copies
of all requested information concerning the Issuer (the “Disclosure”),
including, without limitation,, the filings submitted by the Issuer to the SEC
(the “SEC Filings”) under the Securities Exchange Act of 1934, as amended (the
“1934 Act”) and under the 1933 Act.




 
(h)
Independent Investigation. The Investor, in making the decision to subscribe for
the Securities, has relied upon independent investigations made by it and its
representatives or advisors, if any, has, together with its representatives or
advisors, if any, reviewed the Disclosure and the Investor and such
representatives or advisors, if any, have, prior to entering into this Purchase
Agreement, been given access and the opportunity to examine all material
contracts and documents relating to the Offering and an opportunity to ask
questions of, and to receive answers from, the Issuer or any person acting on
its behalf concerning the terms and conditions of the Offering. The Investor and
its representatives or advisors, if any, have been furnished with access to all
materials relating to the business, finances and operation of the Issuer and
materials relating to the offer and sale of the Securities which have been
requested. The Investor, its representatives and advisors, if any, have received
complete and satisfactory answers to any such inquiries.




 
(i)
No Written or Oral Representations. No person has made to the Investor any
written or oral representations




(i)
that any person will resell or repurchase the Securities,




(ii)
that any person will refund the purchase price of the Securities, or




(iii)
as to the future price or value of the Securities.

 

 
(j)
No Recommendation or Endorsement. The Investor understands that neither the SEC
nor any federal or state agency has passed on or made any recommendation or
endorsement of the Securities.




 
(k)
Partnership, Corporation or Trust. If the Investor is a partnership, corporation
or trust, the person executing this Purchase Agreement on its behalf represents
and warrants that:




 
(i)
he or she has made due inquiry to determine the truthfulness of the
representations and warranties made pursuant to this Purchase Agreement, and




 
(ii)
he or she is duly authorized (and if the undersigned is a trust, by the trust
agreement) to make this investment and to enter into and execute this Purchase
Agreement on behalf of such entity.

 

--------------------------------------------------------------------------------


 

 
(l)
Non-Affiliate Status. The Investor is not an affiliate of the Issuer nor is any
affiliate of the Investor an affiliate of the Issuer. In the event that the
Investor is or becomes an affiliate of the Issuer the Investor acknowledges that
the Securities held by it will be subject to additional resale restrictions
under the 1933 Act.




 
(m)
No Advertisement or General Solicitation. The sale of the Securities has not
been advertised through any article, notice or other communication published in
any newspaper, magazine, or similar media or broadcast over television or radio;
or through any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.




 
(n)
Offshore Transaction. The Investor represents that it is not a U.S. Person as
defined in Rule 902(k) of Regulation S (a “U.S. Person”), that at the time of
the acquisition of the Securities it will not be a U.S. Person, that the
Investor is not, and at the time of the acquisition of the Securities will not
be, acquiring the Securities for the account or benefit of a U.S. Person, and
that the Investor is normally resident at the address provided by the Investor
on the first page hereof.




 
(o)
Hedging Transactions. The Investor acknowledges and agrees that all offers and
sales of the Securities, as applicable, by the Investor shall be made only in
accordance with the provisions of Regulation S, pursuant to registration of the
Securities under the 1933 Act, or pursuant to an available exemption from the
registration requirements of the 1933 Act. The Investor acknowledges and agrees
that it cannot engage in hedging transactions with regard to the Securities
prior to the expiration of the one-year distribution compliance period specified
in paragraph (b)(3) in Rule 903 promulgated under the 1933 Act unless in
compliance with the 1933 Act.




 
(p)
Sole Beneficial Owner. Upon consummation of the transactions contemplated by
this Purchase Agreement, the Investor will be the sole beneficial owner of the
Securities issued to it pursuant to this Purchase Agreement and the Investor has
not pre-arranged any sale with any person or persons in the United States.




 
(q)
Outside United States. The Investor is outside the United States; provided, that
delivery of the Securities may be effected in the United States through the
Investor’s agent as long as the Investor is outside the United States at the
time of such delivery.




 
(r)
No Present Intention to Sell. The Investor has no present intention to sell or
otherwise transfer the Securities except in accordance with Regulation S,
pursuant to registration under the 1933 Act, or pursuant to an available
exemption from registration under the 1933 Act, in each case in accordance with
all applicable securities laws.




 
(s)
Refusal to Register. The Investor understands that the Issuer is required, under
Rule 903 of Regulation S, to refuse to register the transfer of any of the
Securities to be received by the Investor pursuant to this Purchase Agreement
that are not transferred pursuant to a registration statement under the 1933
Act, in compliance with Regulation S, or otherwise pursuant to an available
exemption from registration.




 
(t)
No Short Position. The Investor will not, directly or indirectly, or through one
or more intermediaries, maintain any short position in the Securities during the
applicable distribution compliance period.

 

--------------------------------------------------------------------------------


 

 
(u)
Legend. The Investor understands and acknowledges that the Investor may not
transfer or otherwise dispose of the Securities unless the proposed transfer may
be effected without any violation of the 1933 Act or any applicable state
securities law. The Certificate(s) representing the Securities shall bear the
following legend in addition to any other legend required under this Purchase
Agreement:



In the case of the Common Stock:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR OTHER
APPLICABLE SECURITIES LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATIONS S, RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTES UNDER THE U.S.
SECURITIES ACT OR (2) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT (AND, IN THE CASE OF (1) OR
(2), IF REQUESTED BY THE COMPANY, THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT THE TRANSFER IS EXEMPT
FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS) OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE U.S. SECURITIES ACT.


The Issuer, at its sole expense, shall cause its legal counsel to delivery any
opinion letter as may be required pursuant to (1) or (2) above.


In the case of the Warrant:


THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO (A)
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR (B) AN EXEMPTION THEREFROM AND, IF REQUESTED BY THE
COMPANY, THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY TO THE EFFECT THAT THE TRANSFER IS EXEMPT FROM THE REGISTRATION
PROVISIONS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.



 
(v)
Legal and Tax Advice. The Investor is responsible for obtaining such legal and
tax advice as it considers appropriate in connection with the execution,
delivery and performance of this Purchase Agreement and the transactions
contemplated hereunder.

 

--------------------------------------------------------------------------------


 
2.2 Non-Merger and Survival


The representations and warranties of the Investor contained herein will be true
at the date of execution of this Purchase Agreement by the Investor and as of
the Closing of the Offering in all material respects as though such
representations and warranties were made as of such times and shall survive the
Closing of the Offering and the delivery of the Certificates.


2.3 Indemnity


The Investor agrees to indemnify and hold harmless the Issuer from and against
any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including attorney’s fees
incurred in contesting any such claim and any payment made in good faith in
settlement of any claim (subject to the right of the Investor to defend any such
claim), resulting from the breach of any representation or warranty of such
party under this Purchase Agreement.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
3.1 Issuer Representations and Warranties


The Issuer, upon taking up and accepting this subscription, represents and
warrants in all material respects to the Investor, with the intent that the
Investor will rely thereon in entering into this Purchase Agreement, that:



 
(a)
Authority; Enforceability. The Issuer has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents. The execution and delivery by the Issuer of the
Transaction Documents have been duly authorized by all necessary action on the
part of the Issuer, and no further consent or action is required by the Issuer,
its Board of Directors or its stockholders. Each of the Transaction Documents
constitutes, or will when duly authorized, executed and delivered by all parties
thereto other than the Issuer constitute, a valid and binding obligation of the
Issuer, enforceable against the Issuer in accordance with the terms thereof,
except that (i) the enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally, (ii) equitable remedies, including, without limitation,
specific performance and injunction, may be granted only in the discretion of a
court of competent jurisdiction, (iii) rights of indemnity, contribution and the
waiver of contribution provided for herein, and any provisions exculpating a
party from a liability or duty otherwise owed by it, may be limited under
applicable law, and (iv) the enforceability of provisions in any Transaction
Document which purport to sever any provision which is prohibited or
unenforceable under applicable law without affecting the enforceability or
validity of the remainder of such Transaction Document would be determined only
in the discretion of the court.

 

 
(b)
Proper Organization. The Issuer is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and is duly qualified as a foreign corporation in all
jurisdictions where the failure to be so qualified would have a materially
adverse effect on its business, taken as whole.

 

 
(c)
Reporting Issuer. The Issuer is a reporting issuer under the 1934 Act, and at
the Closing Date, the Issuer will have filed all documents that it is required
to file under the provisions of the 1934 Act during a period of at least two
years prior to the date hereof (the “SEC Reports”).

 

--------------------------------------------------------------------------------


 

 
(d)
SEC Reports. As of their respective filing dates, each of the Issuer’s SEC
Reports (and if any SEC Report filed prior to the date of this Purchase
Agreement was amended or superseded by a filing prior to the date of the Closing
Date, then also on the date of filing of such amendment or superseding filing)
filed on or after January 1, 2007, (i) where required, were prepared in all
material respects in accordance with the requirements of the 1933 Act or the
1934 Act, as the case may be, and the rules and regulations promulgated under
such acts applicable to such SEC Reports, (ii) did not contain any untrue
statements of a material fact and did not omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (iii) are all the forms, reports and
documents required to be filed by the Issuer with the SEC since that time.




 
(e)
Financial Statements. Each set of audited consolidated financial statements and
unaudited interim financial statements of the Issuer (including any notes
thereto) included in the SEC Filings (i) complies as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, and (ii) have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis (except as may be
indicated therein or in the notes thereto) and fairly present, in all material
respects, the financial position of the Issuer as of the dates thereof and the
results of its operations and cash flows for the periods then ended subject, in
the case of the unaudited interim financial statements, to normal year-end
adjustments which were not or are not expected to be material in amount. To the
Issuer’s knowledge, no events or other factual matters exist which would require
the Issuer to file any amendments or modifications to any SEC Filings which have
not yet been filed with the SEC but which are required to be filed with the SEC
pursuant to the 1933 Act or the 1934 Act. As used herein, the words “knowledge
of the Issuer” (or any substantially similar phrase) means the active knowledge
(with reasonable investigation) of the executive officers of the Issuer.




 
(f)
Sarbanes-Oxley Act. Each SEC Report containing financial statements that has
been filed with or submitted to the SEC since July 31, 2002, was accompanied by
the certifications required to be filed or submitted by the Issuer’s chief
executive officer and chief financial officer pursuant to the Sarbanes-Oxley Act
of 2002 (the "Sarbanes-Oxley Act"); at the time of filing or submission of each
such certification, such certification was true and accurate and complied with
the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder;
such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn; and neither the
Issuer nor any of its officers has received notice from any governmental entity
questioning or challenging the accuracy, completeness, form or manner of filing
or submission of such certification.




 
(g)
Subsidiaries. The SEC Filings describes each of the Issuer’s material
subsidiaries, and each such subsidiary is a corporation duly incorporated and in
good standing under the laws of its incorporating jurisdiction, and has the
requisite corporate power and authority to conduct its business as it is
currently being conducted. Except as otherwise disclosed in the SEC Filings, all
of the issued and outstanding shares of capital stock of each of the Issuer’s
material subsidiaries are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights.

 

--------------------------------------------------------------------------------


 

 
(h)
Third Party Rights. Except as described in Schedule 3.1(h), in the SEC Filings
or as contemplated in the Offering, as of the date Closing Date, no person, firm
or corporation has any agreement or option or right or privilege (whether
preemptive or contractual) capable of becoming an agreement for the purchase,
subscription or issuance of any unissued shares, securities or warrants of the
Issuer.




 
(i)
Title to Assets. Except as qualified in the SEC Filings, the Issuer or a
subsidiary is the beneficial owner of the properties, business and assets or the
interests in the properties, business or assets referred to as owned by it in
the SEC Report, all agreements under which the Issuer or a subsidiary holds an
interest in a property, business or asset are in good standing according to
their terms except where the failure to be in such good standing does not and
will not have a material adverse effect on the Issuer (on a consolidated basis)
or its properties, business or assets.




 
(j)
Taxes. The Issuer and each of its subsidiaries has filed all federal, state,
local and other tax returns that are required to be filed or have requested
extensions thereof (except in any case in which the failure so to file would not
have a material adverse effect on the assets and properties, business, results
of operations or condition (financial or otherwise) of the Issuer) on a
consolidated basis and has paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith. The Issuer and each of
its subsidiaries has established on its books and records reserves that are
adequate for the payment of all taxes not yet due and payable and there are no
liens for taxes on the assets of the Issuer or any subsidiary and there are no
audits known by the Issuer's management to be pending of the tax returns of the
Issuer or any subsidiary (whether federal, state, local or foreign) and there
are no claims which have been or may be asserted relating to any such tax
returns, which audits and claims, if determined adversely, would result in the
assertion by any governmental agency of any deficiency that would have a
material adverse effect on the assets or properties, business, results of
operations or condition (financial or otherwise) of the Issuer (on a
consolidated basis). No taxation authority has asserted or, to the best of the
Issuer's knowledge, threatened to assert any assessment, claim or liability for
taxes due or to become due in connection with any review or examination of the
tax returns of the Issuer or each of its subsidiaries (including, without
limitation, any predecessor companies) filed for any year which would have a
material adverse effect on the assets or properties, business, results of
operations or condition (financial or otherwise) of the Issuer (on a
consolidated basis).




 
(k)
Internal Controls. The Issuer and each of its subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management's general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.




 
(l)
Non-Default. Except as described in Schedule 3.1(l) or in the SEC Filings, the
Issuer is not in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust or other material instrument or agreement to which it is
a party or by which it or its property may be bound.

 

--------------------------------------------------------------------------------


 

 
(m)
Non-Contravention. The execution and delivery of this Purchase Agreement and the
consummation of the issuance of the Securities and the transactions contemplated
by this Purchase Agreement do not and will not conflict with or result in a
breach by the Issuer of any of the terms or provisions of, or constitute a
default under, the Certificate of Incorporation or Bylaws of the Issuer, or any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Issuer is a party or by which it or any of its properties or assets
are bound, or any existing applicable decree, judgment or order of any court,
federal or state regulatory body, administrative agency or other domestic
governmental body having jurisdiction over the Issuer or any of its properties
or assets.




 
(n)
Changes, Dividends, Etc. Since the date of the Issuer’s most recent financial
statements, except as described in Schedule 3.1(n) or in the SEC Filings, the
Issuer has not: (i) incurred any debts, obligations or liabilities, absolute,
accrued or contingent and whether due or to become due, except current
liabilities incurred in the ordinary course of business which will not
materially and adversely affect the business, properties or prospects of the
Issuer; (ii) paid any obligation or liability other than, or discharged or
satisfied any liens or encumbrances other than those securing, current
liabilities, in each case in the ordinary course of business; (iii) declared or
made any payment to or distribution to its shareholders as such, or purchased or
redeemed any of its shares of capital stock, or obligated itself to do so;
(iv) mortgaged, pledged or subjected to lien, charge, security interest or other
encumbrance any of its assets, tangible or intangible, except in the ordinary
course of business; (v) sold, transferred or leased any of its assets except in
the ordinary course of business; (vi) suffered any physical damage, destruction
or loss (whether or not covered by insurance) materially and adversely affecting
the properties, business or prospects of the Issuer; (vii) entered into any
transaction other than in the ordinary course of business; (viii) encountered
any labor difficulties or labor union organizing activities; (ix) issued or sold
any shares of capital stock or other securities or granted any options,
warrants, or other purchase rights with respect thereto other than pursuant to
this agreement; (x) made any acquisition or disposition of any material assets
or become involved in any other material transaction, other than for fair value
in the ordinary course of business; (xi) increased the compensation payable, or
to become payable, to any of its directors or employees, or made any bonus
payment or similar arrangement with any of its directors or employees or
increased the scope or nature of any fringe benefits provided for its directors
or employees; or (xii) agreed to do any of the foregoing other than pursuant
hereto.




 
(o)
Conditions of Properties. The plant, offices and equipment of the Issuer have
been kept in good condition and repair in the ordinary course of business.




(p)
Litigation; Governmental Proceedings. Except as described in Schedule 3.1(p) or
in the SEC Filings, (i) there are no legal actions, suits, arbitrations or other
legal, administrative or governmental proceedings or, to the knowledge of the
Issuer, threatened against the Issuer, or its properties or business, and the
Issuer is not aware of any pending investigations or facts which are likely to
result in or form the basis for any such action, suit or other proceeding; (ii)
the Issuer is not in default with respect to any judgment, order or decree of
any court or any governmental agency or instrumentality; (iii) the Issuer has
not been threatened with any action or proceeding under any business or zoning
ordinance, law or regulation; and (iv) the Issuer is not aware of any
legislation, or proposed legislation (published by a legislative body), which it
anticipates will materially and adversely affect the business, affairs,
operations, assets or liabilities (contingent or otherwise) of the Issuer and
its subsidiaries, considered as a whole.

 

--------------------------------------------------------------------------------


 

 
(q)
Permits; Licenses. Except as described in Schedule 3.1(q) or in the SEC Filings,
the Issuer and each of its subsidiaries has obtained all certificates,
authorizations, permits or licenses necessary to conduct the business now owned
or operated by it and the Issuer has not received any notice of proceedings
relating to the revocation or modification of any material certificate,
authority, permit or license necessary which, if the subject of an unfavorable
decision, ruling or finding would materially and adversely affect the conduct of
the business, operations, financial condition or income of the Issuer (on a
consolidated basis).




 
(r)
Compliance With Applicable Laws and Other Instruments. The business and
operations of the Issuer have been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of all
governmental authorities. Neither the execution nor delivery of, nor the
performance of or compliance with, this agreement nor the consummation of the
transactions contemplated hereby will, with or without the giving of notice or
passage of time, result in any breach of, or constitute a default under, or
result in the imposition of any lien or encumbrance upon any asset or property
of the Issuer pursuant to, any agreement or other instrument to which the Issuer
is a party or by which it or any of its properties, assets or rights is bound or
affected, nor will such performance, compliance or consummation violate the
articles of incorporation or bylaws of the Issuer. The Issuer is not in
violation of its articles of incorporation or bylaws nor in material violation
of, or in material default under, any lien, indenture, mortgage, lease,
agreement, instrument, commitment or arrangement in any material respect. The
Issuer is not subject to any restriction which would prohibit it from entering
into or performing its obligations under this agreement.




 
(s)
Environmental Matters. Except as disclosed in the SEC Filings, to the Issuer’s
knowledge: (i) the operations carried on by the Issuer are in material
compliance with all applicable federal, state and municipal environmental,
health and safety statutes, regulations and permits; (ii) none of such
operations is subject to any judicial or administrative proceeding alleging the
violation of any federal, state or municipal environmental, health or safety
statute or regulation or is subject to any investigation concerning whether any
remedial action is needed to respond to a release of any Hazardous Material (as
defined below) into the environment; (iii) except in material compliance with
applicable environmental laws, none of the premises currently occupied by the
Issuer has at any time been used by the Issuer or by any other occupier, as a
waste storage or waste disposal site or to operate a waste management business;
(iv) the Issuer has no material contingent liability in connection with any
release of any Hazardous Material on or into the environment from any of the
premises currently occupied by the Issuer or from the operations carried out
thereon except to the extent such release is in material compliance with all
applicable laws; (v) neither the Issuer nor any occupier of the premises
currently occupied by the Issuer, generates, transports, treats, stores or
disposes of any waste, subject waste, hazardous waste, deleterious substance,
industrial waste (as defined in applicable federal, state or municipal
legislation) on any of the premises currently occupied by the Issuer in material
contravention of applicable federal, state or municipal laws or regulations
enacted for the protection of the natural environment or human health; and (vi)
no underground storage tanks or surface impoundments containing a petroleum
product or Hazardous Material are located on any of the Issuer or its
subsidiaries’ properties in material contravention of applicable federal, state
or municipal laws or regulations enacted for the protection of the natural
environment or human health. For the purposes of this subparagraph, “Hazardous
Material” means any contaminant, pollutant, subject waste, hazardous waste,
deleterious substance, industrial waste, toxic matter or any other substance
that when released into the natural environment is likely to cause, at some
immediate or future time, material harm or degradation to the natural
environment or material risk to human health and, without restricting the
generality of the foregoing, includes any contaminant, pollutant, subject waste,
deleterious substance, industrial waste, toxic matter or hazardous waste as
defined by applicable federal, provincial, state or municipal laws or
regulations enacted for the protection of the natural environment or human
health.

 

--------------------------------------------------------------------------------


 

 
(t)
Capital Stock. The authorized capital stock of the Issuer consists of
200,000,000 common shares, $0.000001 par value. Schedule 3.1(t) sets forth the
issued and outstanding capital of the Issuer as of the Closing Date. All of the
outstanding shares of the Issuer were duly authorized and validly issued and are
fully paid and nonassessable. Except as set forth on Schedule 3.1(t) or in the
SEC Filings, there are no outstanding subscriptions, options, warrants, calls,
contracts, demands, commitments, convertible securities or other agreements or
arrangements of any character or nature whatever, other than this Purchase
Agreement, under which the Issuer is obligated to issue any securities of any
kind representing an ownership interest in the Issuer. Except as described in
Schedule 3.1(t) or in the SEC Filings, (i) neither the offer nor the issuance or
sale of the Securities constitutes an event, under any anti-dilution provisions
of any securities issued or issuable by the Issuer or any agreements with
respect to the issuance of securities by the Issuer, which will either increase
the number of shares issuable pursuant to such provisions or decrease the
consideration per share to be received by the Issuer pursuant to such
provisions; and (ii) no holder of any security of the Issuer is entitled to any
pre-emptive or similar rights to purchase any securities of the Issuer from the
Issuer.




 
(u)
Outstanding Debt. Except as described in Schedule 3.1(u) or in the SEC Filings,
(i) the Issuer does not have any material indebtedness incurred as the result of
a direct borrowing of money, including, but not limited to, indebtedness with
respect to trade accounts; and (ii) the Issuer is not in default in the payment
of the principal of or interest or premium on any such indebtedness, and no
event has occurred or is continuing under the provisions of any instrument,
document or agreement evidencing or relating to any such indebtedness which with
the lapse of time or the giving of notice, or both, would constitute an event of
default thereunder.




 
(v)
Assets and Contracts. The Issuer has in all material respects substantially
performed all obligations required to be performed by it to date and is not in
default in any material respect under any of the contracts, agreements, leases,
documents, commitments or other arrangements to which it is a party or by which
it is otherwise bound. All instruments material to the Issuer’s business or
otherwise described in this section are in effect and enforceable according to
their respective terms, and there is not under any of such instruments any
existing material default or event of default or event which, with notice or
lapse of time or both, would constitute an event of default thereunder. All
parties having material contractual arrangements with the Issuer are in
substantial compliance therewith and none are in material default in any respect
thereunder.




 
(w)
Insurance Coverage. There are in full force policies of insurance issued by
insurers of recognized responsibility insuring the Issuer and its properties and
business against such losses and risks, and in such amounts, as in the Issuer’s
best judgment, after advice from its insurance broker, are acceptable for the
nature and extent of such business and its resources.

 

--------------------------------------------------------------------------------


 

 
(x)
No Brokers or Finders. Except as set forth on Schedule 3.1(x), no person, firm
or corporation has or will have, as a result of any act or omission of the
Issuer, any right, interest or valid claim against the Issuer or the Investor
for any commission, fee or other compensation as a finder or broker in
connection with the transactions contemplated by this Purchase Agreement. The
Issuer will indemnify and hold the Investor harmless against any and all
liability with respect to any such commission, fee or other compensation which
may be payable or determined to be payable in connection with the transactions
contemplated by this Purchase Agreement.




 
(y)
Disclosure. The Issuer has not knowingly withheld from the Investor any material
facts known to the Issuer and relating to the assets, business, operations,
financial condition or prospects of the Issuer. No representation or warranty in
this Agreement or in any certificate, schedule, statement or other document
furnished or to be furnished to any Investor pursuant hereto or in connection
with the transactions contemplated hereby contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
required to be stated herein or therein or necessary to make the statements
herein or therein not misleading.




 
(z)
Registration Rights. Except as described in Schedule 3.1(z) or in the SEC
Filings or as contemplated under the Registration Rights Agreement, the Issuer
has not agreed to register any of its authorized or outstanding securities under
the 1933 Act.




 
(aa)
Retirement Plans. The Issuer does not have any retirement plan in which any
employees of the Issuer participates that is subject to any provisions of the
Employee Retirement Income Security Act of 1974 and of the regulations adopted
pursuant thereto.




 
(bb)
Not Investment Company. The Issuer is not an "investment company" within the
meaning of the Investment Company Act of 1940.




 
(cc)
Securities. The Securities, when issued and paid for pursuant to the terms of
this Purchase Agreement will be duly authorized, validly issued and outstanding,
fully paid, nonassessable shares and shall be free and clear of all pledges,
liens and encumbrances.




 
(dd)
Securities Laws. Based in part upon the representations of the Investor in this
Purchase Agreement, no consent, authorization, approval, permit or order of or
filing with any governmental or regulatory authority is required under current
laws and regulations in connection with the execution and delivery of this
agreement or the offer, issuance, sale or delivery of the Securities, other than
the qualification thereof, if required, under applicable state securities laws,
which qualification has been or will be effected as a condition of these sales,
except applicable notices of exemption, such as a Form D. The Issuer has not,
directly or through an agent, offered the Securities or any similar securities
for sale to, or solicited any offers to acquire such securities from, persons
other than the Investors and other accredited investors. Under the circumstances
contemplated by this agreement and assuming the accuracy of the representations
of the Investors in this Purchase Agreement, the offer, issuance, sale and
delivery of the Securities will not, under current laws and regulations, require
compliance with the prospectus delivery or registration requirements of the 1933
Act.




 
(ee)
Securities Act Exemptions. All securities issued by the Issuer have been issued
in full compliance with an exemption or exemptions from the registration and
prospectus delivery requirements of the 1933 Act and from the registration and
qualification requirements of all applicable state securities laws.

 

--------------------------------------------------------------------------------


 

 
(ff)
Transfer Restrictions. Provided that a registration statement in respect of the
Securities (as contemplated in the Registration Rights Agreement) is in effect
as required under all applicable securities laws, such Securities shall be
freely transferable on the books and records of the Issuer, provided that the
sale is made to a bona-fide purchaser and that the prospectus delivery
requirements are met.




 
(gg)
No General Solicitation or Advertising. Neither the Issuer nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in or will
engage in any form of “general solicitation” or “general advertising” (as such
terms are defined in Rule 502 (c) under Regulation D of the 1933 Act) in the
United States with respect to offers or sales of the Securities.




 
(hh)
Offers and Sales During Past Six Months. The Issuer has not, for a period of six
months prior to the date hereof, sold, offered for sale or solicited, and will
not for a period of six months after the Closing Date, offer, sell or solicit,
any offer to buy any of its securities in a manner that would be integrated with
the offer and sale of the Securities and would cause the exemption from
registration set forth in Rule 506 of Regulation D of the 1933 Act to become
unavailable with respect to the offer and sale of the Securities.




 
(ii)
OTCBB. The Common Stock is currently quoted for trading on the OTC Bulletin
Board operated by the National Association of Securities Dealers. No order
ceasing or suspending trading in securities of the Issuer nor prohibiting the
sale of such securities has been issued to and is outstanding against the Issuer
or its directors, officers or promoters or against any other companies that have
common directors, officers or promoters and, to the best of the Issuer’s
knowledge, no investigations or proceedings for such purposes are pending or
threatened.



3.2 Non-Merger and Survival


The representations and warranties of the Issuer contained herein will be true
at the date of execution of this Purchase Agreement by the Issuer and as of the
Closing of the Offering in all material respects as though such representations
and warranties were made as of such times and shall survive the Closing of the
Offering and the delivery of the Certificates.


3.3 Indemnity


The Issuer shall indemnify, defend and hold the Investor (which term shall, for
the purposes of this Section, include the Investor or its shareholders,
managers, partners, directors, officers, members, employees, direct or indirect
investors, agents and affiliates and assignees and the stockholders, partners,
directors, members, managers, officers, employees direct or indirect investors
and agents of such affiliates and assignees) harmless against any and all
liabilities, loss, cost or damage, together with all reasonable costs and
expenses related thereto (including reasonable legal and accounting fees and
expenses), arising from, relating to, or connected with an untrue, inaccurate or
breached statement, representation, warranty or covenant of the Issuer contained
in this Purchase Agreement and/or the Registration Rights Agreement.
 

--------------------------------------------------------------------------------


 
ARTICLE 4
COVENANTS OF THE ISSUER


4.1 Covenants of the Issuer


The Issuer covenants and agrees with the Investor that:
 

 
(a)
Reserved Common Stock. For so long as the Warrant held by the Investor shall
remain outstanding, the Issuer covenants and agrees with the Investor that it
will at all times fully reserve from its authorized but unissued Common Stock
such sufficient numbers of shares of Common Stock to permit the conversion in
full of the Warrant.




 
(b)
Filings. The Issuer will make all necessary filings in connection with the sale
of the Securities as required by the laws and regulations of all appropriate
jurisdictions within the United States of America.




 
(c)
Rule 144 and 904 Opinions. The Issuer at its sole expense will, upon written
request by the Investor, take such steps as are necessary to cause its counsel
to issue an opinion to the Issuer’s transfer agent allowing the Investor to
offer and sell the Common Stock, and any Common Stock issued upon exercise of
the Warrant, in reliance on the applicable provisions of Rule 144 or Rule 904 of
Regulation S provided that the holding period and other requirements of such
Rule 144 or the the expiration of the one year “distribution compliance period”
(as defined in Rule 902(f) of Regulation S) Regulation S are met.

 
4.2 Survival


The covenants set forth in this Article 4 shall survive the Closing for the
benefit of the Investor.
 
ARTICLE 5
REGISTRATION RIGHTS AND FIRST RIGHTS


5.1 Registration Statement


The Issuer shall grant the Investor the registration rights set forth in the
Registration Rights Agreement.


5.2 Removal of Legend


After the registration statement referenced in the Registration Rights Agreement
is declared effective by the SEC, the Investor may deliver to the Issuer the
certificate representing the Securities issued to the Investor in connection
with a sale described in Section 3.1(ff) hereof and the Issuer will, within
three days after receipt by the Issuer of the foregoing, issue a new certificate
representing and in exchange for the aforementioned certificate in the name of
such bona fide purchaser, which new certificate shall be issued without any
restrictive legend.


5.3 Right of First Offer on Issuer Issuance



 
(a)
Right of First Offer. Subject to the exceptions set forth on Schedule 5.3(a),
the Issuer hereby grants to the Investor a right of first offer (“Right of First
Offer”) to purchase such Investor’s Pro Rata Share (as defined in Section 5.3(b)
below) of any New Securities (as defined in Section 5.3(c) below) which the
Issuer may, from time to time, propose to issue and sell.

 

--------------------------------------------------------------------------------


 

 
(b)
Pro Rata Share. The Investor’s “Pro Rata Share,” for purposes of this Section
5.3, is equal to the fraction obtained by dividing (1) the total number of
shares of Common Stock then held by the Investor (including any Common Stock
issuable upon the exercise of warrants held by the Investor) by (2) the sum of
the total number of shares of Common Stock outstanding or issuable on the date
of the transaction giving rise to the Right of First Offer, computed on a
“fully-diluted” basis.

 

 
(c)
New Securities. Except as set forth below, “New Securities” shall mean any
shares of capital stock of the Issuer, including Common Stock and preferred
stock, whether or not now authorized, and rights, options or warrants to
purchase said shares of Common Stock or preferred stock and securities of any
type whatsoever that are, or may by their terms become, convertible into said
shares of Common Stock or preferred stock. Notwithstanding the foregoing, “New
Securities” shall not include the following:

 

 
(i)
Common Stock, or options or other rights to purchase Common Stock, issued or
granted to employees, officers, directors and consultants of the Issuer pursuant
to any one or more employee stock plans or agreements approved by the Issuer’s
Board of Directors not to exceed 10% of the number of issued and outstanding
shares of Common Stock on the date of this Purchase Agreement;




 
(ii)
shares of Common Stock or other securities issued as a dividend or distribution
on, or in connection with a split of or recapitalization of, any of the capital
stock of the Issuer;




 
(iii)
securities issued by the Issuer pursuant to a strategic partnership, joint
venture or other similar arrangement unanimously approved by the Board of
Directors where the primary purpose of the arrangement is not to raise capital;
and




 
(iv)
securities issued by the Issuer pursuant to the acquisition of another
corporation or other entity by the Issuer by merger, purchase of all or
substantially all of the capital stock or assets, or other reorganization.




 
(d)
Procedure. In the event the Issuer proposes to undertake an issuance of New
Securities, it shall give the Investor written notice (the “Issuer Notice”) of
its intention, describing the amount and type of New Securities to be issued,
and the price and terms upon which the Issuer proposes to issue the same. The
Investor shall have 20 days from the deemed date of receipt of the Issuer Notice
to exercise the Investor’s Right of First Offer to purchase up to the Investor’s
respective Pro Rata Share of such New Securities for the price and upon the
terms specified in the Issuer Notice by delivering written notice (the “Right of
First Offer Election Notice”) to the Issuer and stating therein the quantity of
New Securities to be purchased.

 
Settlement for the New Securities to be purchased by the Investor pursuant to
this Section 5.3(d) shall be made in cash within 20 days from the Investors’
deemed date of receipt of the Issuer Notice; provided, however, that if the
terms of payment for the New Securities specified in the Issuer Notice were
other than cash against delivery, the Investor shall pay in cash to the Issuer
the fair market value of such consideration as mutually agreed upon by the
Issuer the Investor or, if no such agreement is reached, as determined by the
Issuer’s Board of Directors, which determination shall be final, within five
days of such determination if such determination is made after 15 days following
receipt of the Issuer Notice.
 

--------------------------------------------------------------------------------


 
The Issuer shall have 120 days after the deemed receipt of the Issuer Notice to
sell the New Securities not elected to be purchased by the Investor at the price
and upon terms no more favorable to the purchasers of such securities than
specified in the Issuer Notice. In the event the Issuer has not sold some or all
of the New Securities within such 120-day period, the Issuer shall not
thereafter issue or sell any unsold New Securities without first offering such
securities to the Investor in the manner provided above.
 
If the Investor shall have failed to deliver to the Issuer its Right of First
Offer Election Notice within the time periods described in this Section 5.3(d),
the Investor shall be deemed to have waived its Right of First Offer as to such
financing to which such notice pertains.
 

 
(e)
Termination and Assignment. The Right of First Offer granted in this Section 5.3
shall expire upon the 12 month anniversary of the Closing Date. The Right of
First Offer is non-assignable except to any transferee to whom registration
rights may be transferred pursuant to Section 9(f) of the Registration Rights
Agreement.

 

 
(f)
Issuer Right to Terminate Issuance of New Securities. Notwithstanding the
foregoing, the Issuer may in its sole discretion terminate any proposed issuance
of New Securities in respect of which the Issuer has given Issuer Notice, at any
time prior to the consummation thereof. The foregoing provision shall apply even
in the event the Investor shall have exercised its Rights of First Offer
hereunder; provided, however, that no New Securities covered by the applicable
Issuer Notice shall then have been issued.

 
5.4 Dilutive Issuances


If at any time before the 12 month anniversary of the Closing Date, the Issuer
issues or sells, or is deemed to have issued or sold, any New Securities for a
consideration per share (the “New Issuance Price”) less than $0.28 (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance,
the Issuer shall promptly issue to the Investor a number of additional shares of
Common Stock so that the effective purchase price of each share of Common Stock
sold to the Investor under this Purchase Agreement is equal to the New Issuance
Price.
 
ARTICLE 6
ISSUANCE OF CERTIFICATES


On or immediately following the Closing of the Offering, the Issuer will prepare
and issue one or more Certificates for the Common Stock and the Warrant
registered in such name or names as specified by the Investor in Exhibit B
hereto and cause the same to be delivered to the Investor pursuant to the
delivery instructions provided therein.
 
ARTICLE 7
GENERAL PROVISIONS
 
7.1 Costs; Expenses


At the Closing, the Issuer shall pay in connection with the preparation,
execution and delivery of this Purchase Agreement, the issuance of the
Securities, certain due diligence and related legal matters, the fees and
out-of-pocket expenses of legal counsel to the Investor in the amount of
US$5,000, which shall be deducted from the Purchase Price.
 

--------------------------------------------------------------------------------


 
7.2 Governing Law


This Purchase Agreement shall be governed by and construed under the law of the
State of Delaware without regard to its choice of law provision.


7.3 Successors and Assigns


This Purchase Agreement shall inure to the benefit of and be binding on the
respective successors and assigns of the parties hereto.


7.4 Execution by Counterparts and Facsimile


This Purchase Agreement may be executed in counterparts and by facsimile, each
of which when executed by any party will be deemed to be an original and all of
which counterparts will together constitute one and the same Purchase Agreement.


7.5 Authorization


The Investor hereby authorizes the Issuer to correct any minor errors in, or
complete any minor information missing from any part of this Purchase Agreement
and any other schedules, forms, certificates or documents executed by the
Investor and delivered to the Issuer in connection with the Offering.
 
 
[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned represents that the foregoing statements are
true and that it caused this Purchase Agreement to be duly executed on its
behalf on this 10th  day of December, 2007.




RAB Special Situations (Master) Fund Limited by




/s/ Simon Gwyther
 
(Signature)
     
Simon Gwyther
 
(Name)
         
/s/ Jake Leavesley
 
(Signature)
     
Jake Leavesley
 
(Name)
 



Authorised signatories for RAB Capital plc for and on
behalf of RAB Special Situations (Master) Fund Limited
 


Agreed to this 6th  day of December, 2007:


TEKOIL & GAS CORPORATION




By:
/s/ Mark S. Western
 
Name:
Mark S. Western
 
Title:
President and Chief Executive Officer




--------------------------------------------------------------------------------



EXHIBIT A


Wire Instructions



--------------------------------------------------------------------------------



EXHIBIT B
 
Registration and Delivery Instructions
 
Subscriber Information
Registration Information
 
Registration of the certificates representing the securities should be made
exactly as follows:
 
RAB Special Situations (Master) Fund Limited
c/o RAB Capital Plc
1 Adam Street
London WC2N 6LE
United Kingdom
Phone: 44 20 7389 7000
Fax: 44 20 7389 7057
email: legal@rabcap.com
 
Credit Suisse Client Nominees (UK) Limited
One Cabot Square
London, United Kingdom
E14 4QJ



Delivery of Certificates
The certificates representing the securities is to be delivered as follows:


Martin Feast
Prime Brokerage Settlements
CSFB (Europe) Ltd.
One Cabot Square
London E14 4QJ
United Kingdom
Phone: 44 20 7888 1187
Fax: 44 20 7458 8245


Notation: RAB Special Situations (Master) Fund Limited



--------------------------------------------------------------------------------



EXHIBIT C


Registration Rights Agreement
 

--------------------------------------------------------------------------------


 
SCHEDULE 3.1(h)
TO PURCHASE AGREEMENT


Third Party Rights.
 
450,000 Options granted to Gipsymoth Holdings Ltd.
 

--------------------------------------------------------------------------------



SCHEDULE 3.1(l)
TO PURCHASE AGREEMENT


Non-Default.
 
None.
 

--------------------------------------------------------------------------------



SCHEDULE 3.1(n)
TO PURCHASE AGREEMENT


Changes, Dividends, Etc.
 
None.
 

--------------------------------------------------------------------------------



SCHEDULE 3.1(p)
TO PURCHASE AGREEMENT


Litigation; Governmental Proceedings.
 
None.
 

--------------------------------------------------------------------------------



SCHEDULE 3.1(q)
TO PURCHASE AGREEMENT
 
Permits; Licenses.
 
None.
 

--------------------------------------------------------------------------------



SCHEDULE 3.1(t)
TO PURCHASE AGREEMENT


Common stock – outstanding
   
46,723,177
           
Options granted to directors convertible into common shares @ $1.00 per share
   
7,000,000
           
Options granted to Gipsymoth Holdings Ltd. convertible into common shares @
$0.50 per share
   
450,000
           
Warrants to Goldman Sachs convertible into common shares @ $0.50 per share
   
900,000
           
Total shares fully diluted
   
55,073,177
 

 

--------------------------------------------------------------------------------



SCHEDULE 3.1(u)
TO PURCHASE AGREEMENT


Outstanding Debt.
 
None.
 

--------------------------------------------------------------------------------



SCHEDULE 3.1(x)
TO PURCHASE AGREEMENT
 
No Brokers or Finders.
 
None.
 

--------------------------------------------------------------------------------



SCHEDULE 3.1(z)
TO PURCHASE AGREEMENT
 
Registration Rights.
 
None.
 

--------------------------------------------------------------------------------



SCHEDULE 5.3(a)
TO PURCHASE AGREEMENT
 
Right of First Offer.
 
Rights granted under Warrant issued to Goldman, Sachs & Co., dated May 11, 2007,
to purchase 900,000 shares of Common stock of the Company.
 

--------------------------------------------------------------------------------

